EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fareid Asphahani on 3/5/21. Applicant agreed to incorporate dependent claim 3 into claim 2, placing it in condition for allowance. In addition, amendments are made to obviate claim clarity issues.

The application has been amended as follows: 
Please amend paragraph [0001] as follows:
[0001] This patent document is a continuation of U.S. Patent Application No. 15/876,081, filed on January 19, 2018, now U.S. Patent No. 10,085,722, which is a continuation of U.S. Patent Application No. 15/236,229, filed on August 12, 2016, now U.S. Patent No. 9,872,667, which is a continuation of U.S. Patent Application No. 14/604,612, filed on January 23, 2015, now U.S. Patent No. 9,420,999, which is a continuation of U.S. Patent Application No. 13/663,100, filed on October 29, 2012, now U.S. Patent No. 8,939,909, which claims the benefit of priority of U.S. Provisional Patent Application No. 61/553,137, filed on October 28, 2011. The entire contents of the before-mentioned patent applications are incorporated by reference as part of the disclosure of this document.

Please amend claim 2 as follows:

transmitting a composite acoustic waveform based on drive signals produced from the individual orthogonal phase-coded waveforms of the synthesized composite waveform toward the biological material of interest, wherein the transmitting includes generating the drive signals based the individual orthogonal phase-coded waveforms to drive transducer elements of a transducer array to form the composite acoustic waveform;
receiving returned acoustic waveforms that are returned from at least part of the biological material of interest corresponding to at least some transmitted acoustic waveforms that form the composite acoustic waveform; and
processing the received returned acoustic waveforms to produce a data set from which an image can be constructed of at least part of the biological material of interest;
wherein the composite acoustic waveform includes one or more amplitudes and one or more phases, with the one or more amplitudes individually amplitude weighted for at least one waveform of the individual orthogonal phase-coded waveforms and the one or more phases individually phase weighted for at least one waveform of the individual orthogonal phase-coded waveforms, thereby providing at least one of steering, focus, or forming of the composite waveform.

Cancel claim 3.
In claim 9, line 2, replace ‘an’ with --the--.
In claim 10, line 2, insert --(Artificial Tissue Staining Mode)-- before the 4th “of”.
In claim 10, line 4, replace ‘waveform’ with --waveforms--.

In claim 10, line 7, replace ‘waveform’ with --waveforms--.
In claim 10, line 8, replace ‘an’ with --the--.
In claim 12, line 21, replace ‘an’ with --a--.
In claim 15, line 2, replace ‘an’ with --the--.
In claim 18, line 2, insert --(Artificial Tissue Staining Mode)-- before the 4th “of”.
In claim 18, line 4, replace ‘waveform’ with --waveforms--.
In claim 18, line 5, insert --(Computer Aided Diagnostic Mode)-- before “of”.
In claim 18, line 7, replace ‘waveform’ with --waveforms--.
In claim 18, line 8, replace ‘an’ with --the--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose generating a coherent, wide-band composite waveform to form for transmission toward a biological material of interest by synthesizing individual orthogonal phase-coded waveforms corresponding to distinct frequency chips, wherein the synthesized individual orthogonal phase-coded waveforms correspond to distinct frequency bands, transmitting a composite acoustic waveform based on drive signals from the waveforms of the synthesized composite waveform, wherein the composite acoustic waveform includes one or more amplitudes and one or more phases, with the one or more amplitudes individually amplitude weighted for at least one waveform of the individual orthogonal phase-coded waveforms and the one or more phases individually phase weighted for at least one waveform of the individual orthogonal phase-coded waveforms, thereby providing at least one of steering, focus, or forming of the composite waveform, in combination with the other claimed features. 

The closest art includes US 7,066,886 to Song et al, “Evaluation of Acoustic Imaging System Using Correlation Division in Synthetic Transmit Aperture with Multicarrier Signals” to Toshio Ito et al, and EP 0952461 to Chiao et al. Song et al discloses an ultrasound system based on simultaneous multiple transmit-focusing using the weighted orthogonal chirp signals to enhance resolution. Toshio Ito et al disclose a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793